DE HAVEN, District Judge.
It appears from the certificate of the referee that H. L. Davis filed his claim against the estate of the bankrupt for the sum of §416.39. Written objections were made to its allowance by other creditors, and upon consideration the claim was rejected by the referee. The opinion and order of the referee are accompanied by his certificate, which recites that, “the attorney for said claimant having duly excepted to my ruling hereiu, said question is hereby certified to the Honorable -John J. De Haven for his opinion.” Me 27 of the general orders in bankruptcy (18 Sup. Ct. viii.) prescribed by the supreme court is as follows:
“When a bankrupt, creditor, trustee, or other person shall desire a review by the judge of any order made by the referee, ho shall file with the referee his petition therefor, setting out the error complained of; and the referee shall forthwith certify to the judge the question presented, a summary of the evidence relating thereto, and the finding and order of iho referee thereon.”
This rule does not seem to have been complied with by the creditor. It does not appear from the certificate of the referee or from any paper returned to this court that any petition for the review of the order of the referee rejecting his claim has been filed by him with the referee. In the absence of such a petition, this court is not authorized to review the action of the referee. The application for a review of the ruling of the referee will therefore be dismissed.